Citation Nr: 0104687	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private emergency room treatment on January 23, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida 
which denied payment or reimbursement for the cost of private 
emergency room treatment on January 23, 1997.

A hearing was held on June 27, 2000, by means of video 
conferencing equipment with the appellant in St. Petersburg, 
Florida, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  On the morning of January 23, 1997, the veteran was seen 
for complaints of shortness of breath and difficulty 
breathing at a private emergency room in Dunedin, Florida, 
where he was diagnosed with dyspnea/acute pneumonia, 
prescribed medication, and discharged on the same morning.

2.  A VAMC in Bay Pines, Florida, was open on January 23, 
1997, and was capable of furnishing the care or services 
rendered to the veteran and, at 23 miles away, was not 
geographically inaccessible.

3.  The VAMC in Bay Pines was feasibly available to provide 
the medical services rendered to the veteran on January 23, 
1997, and there is no evidence in this case that an attempt 
to use them would not have been reasonable, sound, wise, or 
practical.


CONCLUSIONS OF LAW

1.  The requirements for VA to have had the legal authority 
to contract for economical hospital care or medical services 
at a non-VA facility prior to the veteran having received 
such care or services have not been met.  38 U.S.C.A. § 1703 
(West Supp 2000); 38 C.F.R. § 17.52 (2000).

2.  The requirements for payment or reimbursement for the 
cost of private emergency room treatment on January 23, 1997, 
have not been met.  38 U.S.C.A. § 1728 (West Supp 2000); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

In April 1997, the VAMC, Bay Pines, Florida, received a bill 
from Mease Hospital, a private facility in Dunedin, Florida, 
in the amount of $338.20, a balance due after payment by 
Medicare and other insurance, for services rendered to the 
veteran on January 23, 1997.  In May 1997, the VAMC received 
a bill from Mease Hospital for services rendered on January 
23, 1997, along with a sheet called, "Medicare Remittance 
Advice".

In July 1997, the VAMC received various documents from Mease 
Hospital, including emergency room notes and laboratory and 
EKG reports.  An emergency department report showed that the 
veteran was admitted at 8:35 a.m. and seen for examination at 
8:40.  His chief complaint was shortness of breath or 
difficulty breathing.  He had developed acute onset of 
shortness of breath while playing golf that day.  He reported 
that he had felt weak the day before and had developed a 
cough and fever during the night.  He had noticed blood in 
his sputum on the day of admission.  He denied chest pain.  
It was also noted on review of systems that there was no 
palpitation, chest pain, or edema; no chronic obstructive 
pulmonary disease (COPD) or congestive heart failure (CHF) by 
history, and no cough or hemoptysis; no fever, sweats, or 
weight loss; no nausea, vomiting, diarrhea, abdominal pain or 
melena, and no history of peptic ulcer or gallbladder 
disease; no dysuria, frequency, or urgency; and no history of 
seizure or cerebral vascular accident (CVA).

On examination, the veteran was well developed and well 
nourished.  He was dyspneic.  There was no cyanosis.  On 
examination of the lungs, the examiner noted bilateral 
rhonchi and wheezing and left-sided rales.  The differential 
diagnoses was dyspnea, rule out pneumonia, CHF, cardiac, 
COPD, bronchitis, pulmonary edema, pleural effusion, sepsis.  
Tests, including laboratory studies, x-rays, and an EKG, were 
ordered.  The final diagnosis was dyspnea/acute pneumonia.  
The disposition reflected that the veteran was prescribed 
medication.  He was discharged at 11:00 a.m.

A VA Form 119, Report of Contact, shows that, in November 
1997, the claim for payment or reimbursement of unauthorized 
private medical services was recommended for approval for the 
reason that the services were rendered in an emergency.  
However, a Unit Supervisor disapproved the claim in a section 
of the VA Form 119 where it was noted that the diagnosis was 
pneumonia, organism unspecified; that emergency room 
treatment had been provided on January 23, 1997; that the 
distance to the nearest VA facility, the Bay Pines, VAMC, was 
23 miles one way; and that the VA facility was open.  With 
regard to eligibility information, a box was checked 
indicating that the veteran was considered permanently and 
totally disabled.  The VA Form 119 also shows that, in 
December 1997, the claim was reviewed by a Clinic Director or 
Designee and disapproved for the reason that VA regulatory 
prerequisites for approval had not been satisfied, namely, 
that a VA facility was available to render the services that 
the private hospital had rendered.  The veteran was notified 
of the disallowance of the claim in a December 1997 letter, 
copies of which were sent to the Mease Hospital and the 
veteran's accredited representative.

The VAMC received a notice of disagreement from the veteran 
in April 1998, and a statement of the case was issued in 
November 1998.  The veteran perfected his appeal to the Board 
by submitting a VA Form 9 substantive appeal in November 1998 
on which he stated that he "was told to go to Dunedin 
Hospital in Dunedin."  In February 1999, the veteran's 
representative submitted VA Form 646 on his behalf, and in 
June 2000, the veteran testified at a hearing before the 
Board by means of video conferencing equipment.

At the June 2000 hearing, the veteran testified that on the 
day that he had gone to the hospital, he had fallen out of 
golf cart onto the ground and that he did not know where he 
was or what had happened to him.  He stated that his friends 
lifted him back into the cart and then one friend, who was 
also his neighbor, rushed him home and laid him on his bed.  
He stated that his neighbor got the phone number for the Bay 
Pines VAMC and dialed the phone and then handed it to the 
veteran to speak.  The veteran stated that a man at that 
VAMC, whose name he did not get, told the veteran that there 
was no one at the VAMC to care for him and that he should go 
to the nearest emergency center.  He stated that his neighbor 
then drove him to Mease Hospital.  The veteran also testified 
that, during the entire time -- from when he fell out of the 
golf cart, during the trip to his house, while at his house, 
and during the trip to Mease Hospital -- he experienced a 
tightness in his chest.

Analysis.

The law provides that VA "shall furnish hospital care and 
medical services . . . which the Secretary determines to be 
needed . . . to any veteran who has a service-connected 
disability rated at 50 percent or more."  38 U.S.C.A. 
§ 1710(a)(1)(A) (West Supp. 2000).  On January 23, 1997, when 
the veteran was treated in the private emergency room, he had 
a service-connected back disability rated as 60 percent 
disabling.  He also had a total rating for compensation 
purposes based on individual unemployability in effect since 
1971.

When VA facilities "are not capable of furnishing economical 
hospital care or services required because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required," the law provides that VA may contract 
with non-VA facilities in order to furnish certain care 
including "[h]ospital care or medical services to a veteran 
for the treatment of . . . a disability of a veteran who has 
a total disability permanent in nature from a 
service-connected disability" and "[m]edical services for 
the treatment of any disability of" a veteran who has a 
service-connected disability rated at 50 percent or more.  38 
U.S.C.A. § 1703(a)(1)(C), (a)(2)(A) (West Supp. 2000); 38 
C.F.R. § 17.52 (2000).  The admission of a veteran to a 
non-VA hospital at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54 (2000).  See Malone v. Gober, 10 
Vet. App. 539, 541 (1997); see also VAOPGCCONCL 1-95 at para. 
18 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  

Where VA authorization was not obtained prior to the private 
medical services being rendered, VA may reimburse veterans 
otherwise eligible for hospital care or medical services for 
the reasonable value of such care or services for which 
veterans have made payment where (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) VA or other Federal facilities were not feasibly 
available; and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See 
38 U.S.C.A. § 1728(a) (West Supp 2000); 38 C.F.R. § 17.120 
(2000).

In this case, the VAMC denied the claim for payment or 
reimbursement for unauthorized private medical services 
because a VA facility, namely the Bay Pines VAMC was 
available to render the services that the private hospital 
had rendered.  At the hearing before the Board, the veteran 
argued that he had called the VAMC before going to the 
private hospital and that a man at that VAMC, whose name he 
did not get, told the veteran that there was no one at the 
VAMC to care for him and that he should go to the nearest 
emergency center.  Thus, the veteran's contentions not only 
may be construed as an argument that a VA facility was not 
feasibly available because no one was there to care for him 
but also may be construed as an argument that he had been 
given prior authorization by VA to obtain the care he 
received in the private emergency room.  See Similes v. 
Brown, 6 Vet. App. 555, 557 (1994) (remanding to the Board 
for a determination as to whether VA physician's statement 
that veteran should "go to the nearest hospital" 
constituted prior authorization and as to a determination as 
to who is authorized to provide such authorization).  In the 
statement of the case, the VAMC provided the veteran with 
notice of the regulations pertaining to prior authorization 
as well as those pertaining to payment or reimbursement of 
unauthorized medical care, and therefore the Board concludes 
that the veteran will not be prejudiced by the Board's 
consideration of the veteran's claim on appeal based on both 
theories of entitlement because due process requirements have 
been met.  VAOPGCPREC 11-97 at para. 5 (Mar. 25, 1997); 
VAOPGCPREC 16-92 at paras. 11, 16-17 (Feb. 10, 1998); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

There is no evidence of record, other than the veteran's own 
testimony, that the veteran spoke with anyone at the VAMC on 
the phone prior to going to the private hospital on January 
23, 1997.  For example, there is no evidence in the file, 
such as a VA Form 119, Report of Contact, documenting this 
phone conversation with the VA employee.  See VAOPGCCONCL 
1-95 at para. 17 (noting that "[v]erbal authorizations will 
be confirmed by written authorizations within 2 workdays 
following verification of eligibility.").   However, the 
Board need not determine whether the appellant's testimony 
alone is sufficient evidence to conclude that such a 
telephone conversation took place because, even if it did, 
the Board notes that the conversation could not constitute 
"prior authorization" for medical services in a private 
facility at VA expense because, for the reasons and bases 
which follow, VA did not have the legal authority to contract 
for such services in this case.

Whether the VA had legal authority to contract for medical 
services at a non-VA facility depends on whether the 
requirements of section 1703 were met.  See VAOPGCCONCL 1-95 
at para. 8.  

First, [VA] may contract for hospital 
care for [a veteran such as the one in 
this case with mandatory eligibility] 
only if it is incapable of furnishing the 
hospital care in its own facilities, or 
if it would not be capable of furnishing 
economical care because the VA facility 
is geographically inaccessible.

VAOPGCONCL 1-95 at para. 8; see 38 U.S.C.A. § 1703(a); 
38 C.F.R. § 17.52.  In this case, the Board concludes that 
neither of these requirements was met because the Clinic 
Director or Designee certified that the VA facility at Bay 
Pines was open and available to furnish the care needed on 
the morning of January 23, 1997, and, being only 23 miles 
away, was not geographically inaccessible to the veteran.  
See VAOPGCONCL 1-95 at para. 16 (noting that section 1703 
expressly authorizes the Secretary of Veterans Affairs to 
contract for non-VA hospital care and the Secretary has 
delegated that authority to the Under Secretary of Health who 
in turn has delegated the authority to VAMCs and VA Clinic 
Directors).  Because neither of these requirements was met, 
VA lacked the legal authority in this case to contract for 
medical services at a non-VA facility.  

The remaining question is whether payment or reimbursement 
for the cost of the unauthorized private emergency room 
treatment may be made under the laws and regulations 
governing such payment or reimbursement.  The Board concludes 
that such payment or reimbursement may not be made because 
the VA facility at Bay Pines was feasibly available to 
provide such care and there is no evidence in this case that 
an attempt to use them would not have been reasonable, sound, 
wise, or practical.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. 
§ 17.120 (formerly 38 C.F.R. § 17.80).  Accordingly, the 
veteran's claim for payment or reimbursement for the cost of 
private emergency room treatment on January 23, 1997, must be 
denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Payment or reimbursement for the cost of private emergency 
room treatment on January 23, 1997, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

